Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 24, 2014 Cadiz Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-12114 77-0313235 (Commission File Number) (IRS Employer Identification No.) 550 South Hope Street, Suite 2850, Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 271-1600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS On June 24, 2014, Mr. Bryant R. Riley resigned from the Board of Directors of Cadiz Inc. (the “Company”).Mr. Riley’s resignation was not due to any disagreement with the Company on any matter relating to its operations, policies or practices.Mr. Riley has advised the Company that due to B. Riley and Company’s recently closed merger with Great American Group Inc. and his role of Chairman and CEO of this public company, he does not havesufficient time to devote to Company affairs as a director.Mr. Riley has further advised the Company that he will remain available to assist the Company on an informal basis from time to time. Mr. Riley’s departure reduces the number of directors on the Company’s Board of Directors to eight. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CADIZ INC. By: /s/ Timothy J. Shaheen Timothy J. Shaheen Chief Financial Officer Dated:June 25, 2014
